Citation Nr: 0126440	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  99-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont that denied the veteran's 
petition to reopen the claim of entitlement to service 
connection for PTSD. 

During the course of this appeal an October 1999 Hearing 
Officer decision reopened the veteran's claim and denied it 
on the merits.  A May 2001 supplemental statement of the case 
subsequently characterized the issue as entitlement to 
service connection for PTSD.  The Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to consider the new and 
material issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Thus, it must first be 
determined whether the veteran has submitted new and material 
since the most recent adverse final decision. 


FINDINGS OF FACT

1.  An October 1966 rating decision denied service connection 
for a psychiatric disorder; the veteran did not appeal the 
denial.

2.  A petition to reopen the claim of entitlement to service 
connection for a psychiatric disorder was denied in a 
December 1993 rating decision; the veteran did not appeal the 
denial.

3.  Evidence received since the December 1993 rating decision 
includes evidence that is relevant and probative to the issue 
at hand, and is so significant it must be considered in order 
to fairly decide the merits of the claim. 

4.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision is final 38 U.S.C.A. 
§§ 1110, 1131, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.303, 20.302(a), 20.1103 (2001).

2.  Evidence received since the December 1993 rating decision 
is new and material and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a). (2001).

3.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  It is important to note that with respect 
claims requiring new and material evidence the VCAA states 
that, "[n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)); however, the revised regulation is 
only applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will be decide the claim under the prior version of the 
regulation.  

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice of what 
was required to reopen his claim.  In correspondence dated in 
September and November 1997, and March 1998 the veteran was 
notified of the type of evidence needed to reopen a 
previously denied claim.  In addition a January 1999 
statement of the case clearly defines new and material 
evidence and provides the laws and regulations pertinent to 
the veteran's claim.  Laws and regulation relevant to a claim 
of entitlement to service connection were included in the May 
2001 supplemental statement of the case (SSOC).

New and Material Evidence

The veteran's initial claim of service connection for a 
nervous disorder was denied by the RO in October 1966 on the 
basis that there was no evidence of a current disorder.  This 
decision was not appealed and is final.  38 C.F.R. § 19.32.

Rating decisions in May 1985 and December 1993 denied the 
veteran's petitions to reopen the claim of entitlement to 
service connection for PTSD.  Although the veteran was 
notified of these decisions in May 1985 and January 1994, 
timely appeals were not received and the decisions became 
final.

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the December 
1993 rating decision.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

Evidence has been associated with the claims file with 
respect to other claims filed by the veteran that have been 
finally decided, but are not at issue in the current appeal.  
The evidence pertinent to the current appeal that was 
available for the RO's consideration at the time of the 
December 1993 rating decision consists of service medical 
records, records from the Medical Center Hospital of Vermont 
dated in 1981, records from Manchester VA Medical Center 
(VAMC) dated in 1985 and 1992, statements from the veteran 
dated in 1993, a November 1993 VA examination report, and a 
letter from a private physician dated in December 1993.  
Service medical records include complaints of nervousness, 
but no diagnosis.  Clinical records and a discharge summary 
dated from January to March 1981 from the Medical Center 
Hospital of Vermont do not include a diagnosis of PTSD.  
Manchester VAMC medical records dated in 1985 and 1992 do not 
include a diagnosis of PTSD.  In a statement dated in 
February 1993 the veteran described flashbacks of events that 
he did not recall happening and incidents that he did recall 
from active duty.  In a June 1993 statement he recalled being 
under enemy fire while on a mission.  A letter dated in 
December 1993 from a private physician, Alan C. Rogers, DO, 
states that although he did not directly provide psychiatric 
treatment he gave an informal opinion that diagnosed the 
veteran as having a mental disorder other than PTSD.

Evidence submitted since the December 1993 rating decision 
includes service medical records, Manchester VAMC records 
received in April 1994 and dated from April to October 1993 
and from January to April 1994, statements from the veteran's 
VA physician dated and received in August, October, and 
December 1997, a PTSD questionnaire dated  and received in 
1997, a December 1997 VA examination report, a memo from the 
VA examining physician dated and received in August 1999, a 
transcript of an October 1999 personal hearing, a statement 
from the veteran's VA physician dated in August 2000 and 
received in January 2001, progress notes from the Manchester 
VAMC dated from January 2000 to February 2001, and a May 2001 
VA examination report and addendum.

Upon consideration of this evidence the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  Specifically, statements from the veteran's VA 
physician, H. R. Khouzam, M.D., dated in August and December 
1997, and August 2000 include a diagnosis of PTSD.  Since the 
diagnosis of PTSD provided by the veteran's VA physician is 
not cumulative or duplicative of evidence considered at the 
time of the December 1993 rating decision and bears directly 
and substantially upon the specific matter under 
consideration, it must be considered in order to fairly 
decide the claim on the merits.  

The veteran also underwent VA examinations in December 1997 
and May 2001.  In both reports, including related addendum, 
the physician, Michael Upton, M.D., stated that in his 
opinion that the veteran did not have PTSD and that the 
appropriate diagnosis was schizophrenia.  The Board finds 
that this evidence is not cumulative or duplicative, and 
bears directly and substantially upon the specific matter 
under consideration because it specifically addresses why the 
veteran's symptomatology does not meet the criteria for a 
PTSD diagnosis.  

The progress notes from the Manchester VAMC dated in 1993, 
1994, 2000, and 2001 are new and material because they 
includes the results of psychological testing that had not 
previously been done, and treatment records for PTSD.  

The transcript of the veteran's October 1999 personal hearing 
is new, but not material to the claim because it provides 
cumulative evidence of the veteran's contentions.

An October 1997 PTSD questionnaire is new, but is not 
material to the issue at hand.  The veteran's account of a 
crying spell in service after he returned from the Dominican 
Republic is not specific enough to be considered a stressor 
because is does not include a description of the event or 
circumstances that caused the crying spell.  Thus, it is too 
vague to be of any relevance or significance to the veteran's 
claim.

For this reason stated above, the Board finds that the 
evidence of a current diagnosis of PTSD and evidence to the 
contrary are sufficiently significant to warrant reopening 
the veteran's claim.

Service Connection

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service. 38 C.F.R. § 
3.303(b) (2000). Regulations also provide that service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 
3.304(f) (2001).  Amendments to those criteria became 
effective on March 7, 1997, prior to the veteran's petition 
to reopen the claim of service connection for PTSD.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (codified at 38 C.F.R. § 3.304(f) 
(2000)).  Therefore, only the most recent criteria are for 
application in the current case.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).  The phrase "engaged in combat 
with the enemy" requires that a veteran has participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Determining 
whether a veteran engaged in combat with the enemy requires 
evaluation of all pertinent evidence in each particular case.  
VAOPGCPREC 12-99.

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  38 C.F.R. § 3.304(f); 
see 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. 
App. at 98.

The final requirement is medical evidence of a nexus between 
the claimed in-service stressor and the current disability.  
However, such after-the-fact medical nexus evidence cannot 
also be the sole evidence of the occurrence of the claimed 
stressor.  Moreau, 9 Vet. App. at 396. In addition, medical 
nexus evidence may not be substituted by application of the 
provisions of § 1154(b). Clyburn v. West, 12 Vet. App. 296, 
303 (1999); Cohen, 10 Vet. App. at 138.

After careful consideration of the evidence, the Board finds 
that PTSD was not incurred in or aggravated by service. 

The veteran's entrance examination in negative for complaints 
or findings of a mental disorder.  Since there is no medical 
evidence to show that the veteran had a diagnosis of PTSD 
prior to service, the presumption of soundness is not 
rebutted.  38 C.F.R. § 3.304(b) (2001).  Under these 
circumstances, service connection based on aggravation cannot 
be established.

A key element to establishing service connection is to show 
that veteran does have the claimed disability.  This element 
may only be shown through medical evidence of a diagnosis.  
In the present case, Dr. Khouzam, the veteran's physician at 
the Manchester VAMC, diagnosed the veteran as having PTSD.  
Progress notes from the physician reflect the diagnosis of 
PTSD and statements submitted by the physician support it.  
In a statement dated in October 1997 to support the 
diagnosis, the physician stated that the veteran suffered an 
acute traumatic experience during a military operation in 
1966.  As a result of this extremely stressful experience the 
veteran experienced an inability to recall important aspects 
of the trauma, feelings of detachment and estrangement, 
difficulty concentrating his attention in order to recall all 
of the past events, and chronic feelings of psychological 
numbness.  He also tried to avoid thoughts and feelings 
associated with the event.  Additional symptoms were included 
in a December 1997 letter, which includes irritable mood with 
outburst of anger, startle response with hyper-vigilance, 
increased palpitation and hand tremors caused by "triggers" 
that remind him of experiences in the Dominican Republic, and 
sleep disturbances to include nightmares.  The physician 
attributed all of these symptoms to experiences in the 
military and stated that they were consistent with PTSD.  In 
his most recent statement dated in August 2000, the physician 
added that the veteran had intrusive flashbacks associated 
with the memory of the distressing event and restricted 
expression of emotional feelings.  The physician also stated 
that the symptoms were also common to psychogenic amnesia, 
dissociative disorders, and schizophrenia and that the 
reasonable doubt doctrine should be considered.  He suggested 
that psychological testing be done to determine if the 
veteran suffers from PTSD, schizophrenia, or both, and 
whether the conditions were a consequence of military 
service.

Dr. Upton, the physician who conducted the VA examinations in 
December 1997 and May 2001, found in December 1997 that the 
veteran did not have many of the symptoms of PTSD that the 
Dr. Khouzam had found.  His review of the veteran's history 
and medical records did reveal a long history of psychiatric 
symptoms, but he did not agree with the other physician's 
assessment that the symptoms were reflective of PTSD or that 
the stressing event was psychogenically repressed.  It was 
this physician's opinion that the most appropriate diagnosis 
for the veteran was schizophrenia.  At the time of the May 
2001 VA examination Dr. Upton had also reviewed the 
additional statements from the Dr. Khouzam and the results of 
the psychological testing in addition to other information in 
the claims folder.  In the report, Dr. Upton addressed each 
criterion associated with PTSD and opined that the veteran 
did not meet the criteria.  In addition, it was not clear, 
based on the veteran's extreme level of thought 
disorganization, that a trauma was experienced.  He was also 
not of the opinion that the symptoms were most consistent 
with PTSD with severe psychogenic amnesia.  The physician 
continued to believe that the most appropriate diagnosis was 
schizophrenia, disorganized type.

When faced with conflicting diagnoses the Board must compare 
and weigh the probative value of two opposing medical 
opinions.  If they are found to be in equipoise, then the 
benefit of the doubt is applied in the veteran's favor.  
Based on the evidence of record, the Board does not find the 
conflicting diagnoses to be in equipoise.  Although Dr. 
Kouzam diagnosed the veteran with PTSD and listed the 
symptoms upon which the diagnosis was based, the Board finds 
that the persuasiveness of the diagnosis is weakened in two 
ways.  First, the Board recognizes that the veteran's DD-214 
shows that the veteran served during Vietnam and received a 
Combat Infantryman's Badge, which suggests the veteran was 
engaged in some sort of combat during active duty.  
Satisfactory lay or other evidence offered to support a 
contention that an injury or disease was incurred or 
aggravated in combat may be accepted as sufficient proof 
provided that it is consistent with the circumstances, 
conditions or hardships of such service even though there is 
no official record of the occurrence or aggravation.  
38 C.F.R. § 3.304(e) (2001).  In statements from Dr. Kouzam, 
no mention was made of the specific event or events 
("stressors") in service associated with PTSD.  In fact, he 
stated the veteran could not recall important aspects of the 
trauma.  As previously noted, combat veterans, in most 
instances, are not required to present corroborating evidence 
of in-service stressors, but he or she is still required to 
report specific stressors from service.  Unfortunately, it 
appears as though the veteran's memory is impaired and he is 
unable to give an account of what happened; however, this 
does not negate the fact that stressors are required in order 
to link a current diagnosis to service.  Since the veteran 
has not been able to provide his physician with specific 
stressors, the diagnosis of PTSD cannot accurately be linked 
with service.  Secondly, in Dr. Khouzam's August 2000 letter 
he stated that the symptoms the veteran had were common to 
psychogenic amnesia, dissociative disorders, PTSD, and 
schizophrenia and that the reasonable doubt doctrine should 
be applied in the veteran's favor.  He also suggested that 
additional testing be done to determine what the correct 
diagnosis is, and to determine if it is a consequence of 
military service.  Although Dr. Khouzam had a history with 
the veteran as his treating physician, these statements 
weaken the persuasiveness of the diagnosis because they 
suggest not only the uncertainty of the PTSD diagnosis, but 
also whether the diagnosis is linked to service.  

On the other hand, Dr. Upton did not back away from his 
original assessment of the veteran's disorder, and remained 
confident that the veteran's symptoms reflected schizophrenia 
more so than PTSD.  He also provided a basis for his 
opinions.  Although he did not have the ongoing relationship 
with the veteran to view the symptoms over time, he did have 
the benefit of reviewing the veteran's claims file and 
medical records that document treatment and symptoms.

Since Dr. Kouzam's more recent statements expressed some 
uncertainty as to the accuracy of his original diagnosis and 
Dr. Upton clearly laid out the reasoning for finding the 
veteran's symptoms did not meet the criteria for PTSD, the 
opinions are not in equipoise, and the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West Supp. 
2001).

In view of the foregoing, the Board finds that Dr. Upton's 
opinions have greater weight; therefore, the preponderance of 
the evidence is against a diagnosis of PTSD; and ultimately 
against service connection for PTSD.  Thus, the veteran's 
claim is denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and entitlement 
to service connection for PTSD is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



